The appeal in this case of John D. Hospelhorn, receiver of the Baltimore Trust Company, plaintiff, against Meyer Blankman and Wilmer P. Smith is the third one of four appeals on the docket of the January term, 1938. The questions raised on these appeals have been stated and the views of the court set forth in the opinion filed in the appeal of John D. Hospelhorn, receiver of the Baltimore Trust Company, against Philip L. Poe, trading as Philip L. Poe  Co., which is No. 21 on the appeal docket of this court for the January term, 1938. 198 A. 582.
On September 11th, 1931, certain shares of stock of the Maryland Trust Company were purchased by brokers for the account of Meyer Blankman, a defendant, and the shares of stock were issued to one Wilmer P. Smith, a defendant, and an employee of the brokers, and the stock registered in his name on the books of the company, but the certificates of stock were delivered by the broker to Meyer Blankman as his property and he has retained possession of the certificate, but the stock remained registered in the name of Smith. For the reasons assigned in the opinion in No. 21, Wilmer P. Smith, the registered owner of the stock, is liable for the payment of the assessment. The allegations of the declaration do not show any ground upon which there can be a joinder of Blankman, and, for this misjoinder, the court sustained the demurrer of Blankman. The ruling is sound, and the judgment in favor of Blankman will be affirmed.
Judgment affirmed, with costs to the appellee. *Page 279